Per Curiam.
Plaintiffs appeal as of right from an August 17, 1990, order granting defendants’ motion for summary disposition. We affirm.
Plaintiffs first claim that the circuit court erred in relying solely on Craig v Detroit Police Dep't, 397 Mich 185; 243 NW2d 236 (1976), as authority for its decision to grant summary disposition, because in this case there existed a question regarding the constitutional validity of the search of their home. We disagree. Contrary to plaintiffs’ arguments, at the time that the court decided to grant summary disposition, the question concerning the search of plaintiffs’ home had already been adjudicated, adversely to plaintiffs, in a related forfeiture action. See In re Forfeiture of $1,159,420, 194 Mich App 134; 486 NW2d 326 (1992). Accordingly, we find that the circuit court properly relied on Craig, supra, as the basis for its decision to grant summary disposition.
Plaintiffs next contend that the circuit court erred in granting summary disposition before determining whether the assessments issued by de*455fendants were correct. Plaintiffs argue that defendants’ assessments were arbitrary and intentionally excessive. Plaintiffs also claim that the joint assessment of the tax deficiency against Pamela Hawkins was improper. A circuit court’s jurisdiction over challenges to jeopardy assessments is limited to determining whether irreparable injury exists and whether the assessments have a basis in fact. Craig, supra. An affirmative finding on either issue will result in the dismissal of a plaintiff’s suit. Id. In the case at bar, we agree with the circuit court that plaintiffs have an adequate remedy in the Tax Tribunal. See Kostyu v Treasury Dep’t, 170 Mich App 123; 427 NW2d 566 (1988). Accordingly, we conclude that the decision to grant summary disposition to defendant was appropriate.
Plaintiffs finally assert that the circuit court erred in employing the doctrine of collateral estoppel to prevent Pamela Hawkins from challenging the constitutional validity of the search of their home. Pursuant to the doctrine of law of the case, a ruling by an appellate court on a legal question binds the appellate court and all lower tribunals. Poirier v Grand Blanc Twp (After Remand), 192 Mich App 539, 546; 481 NW2d 762 (1992). This Court in In re Forfeiture of $1,159,420, supra, has already held that it was proper for the circuit court to apply the doctrine of collateral estoppel to prevent Pamela Hawkins from litigating this issue. Id. at 145-146. Furthermore, even though Pamela Hawkins was not a party to the federal action, she was a named party in the previous Michigan case that resulted in our decision in In re Forfeiture of $1,159,420. Therefore, we are bound by this earlier decision and will not deviate from this Court’s prior published opinion.
Affirmed.